Order entered on August 1, 1961 granting general contractor’s motion to stay an arbitration sought by the owner unanimously affirmed, with $20 costs and disbursements to defendant-respondent. In affirming no view is expressed as to the owner’s right to recover in an action at law for any alleged breach of contract. Nor is the significance of the letter which accompanied the final payment determined except that it did not serve to extend the owner’s right to obtain arbitration of any disputes. Concur—Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.